Citation Nr: 1131115	
Decision Date: 08/24/11    Archive Date: 09/07/11

DOCKET NO.  09-30 652	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Propriety of the reduction of the rating for migraine headaches from 50 percent to 10 percent effective January 1, 2010.

2.  Entitlement to service connection for a seizure disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel
INTRODUCTION

The appellant is a veteran who served on active duty from October 1987 to June 1991.  These matters are before the Board on appeal from a December 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho which denied service connection for a seizure disorder and from an October 2009 rating decision which reduced the rating for the Veteran's service-connected migraine disability from 50 percent to 10 percent.  In July 2011 a videoconference hearing was held before the undersigned; a transcript of the hearing is associated with the claims file.  

The issue of service connection for a seizure disorder is being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if any action on his part is required.


FINDINGS OF FACT

1. A February 1998 rating decision awarded the Veteran service connection for a headache disorder, rated 0 percent; the rating was increased to 10 percent in a March 2002 rating decision.  The headache disorder was recharacterized as a migraine disorder, and the rating was increased to 50 percent in a July 2004 rating decision, effective December 15, 2003.

2. A July 2009 rating decision, mailed to the Veteran with a cover letter that same month, proposed to reduce the Veteran's rating for a migraine disorder from 50 to 0 percent; an October 2009 rating decision implemented the reduction and reduced the rating to 10 percent, effective January 1, 2010.

3. The reduction in the Veteran's rating for a migraine disorder was based on VA treatment records and prescription records as well as an October 2009 examination which, taken together, showed that his disability picture did not meet the criteria for a rating in excess of 10 percent for a migraine disorder, and was implemented substantially in accordance with governing regulatory due process provisions.
CONCLUSION OF LAW

The reduction in the rating for the Veteran's migraine disorder from 50 percent to 10 percent, effective January 1, 2010, was proper; restoration of such rating (or an intermediate rating) is not warranted.  38 U.S.C.A. §§ 1155, 5107, 5112(b)(6) (West 2002); 38 C.F.R. §§ 3.105(e), 3.344, 3.500, 4.124a, Diagnostic Code (Code) 8100 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  The duty to notify under the VCAA is triggered by the receipt of a claim.  However, in the case of a reduction, there has been no claim, and therefore the duty to notify under the VCAA does not apply.  The regulation governing reductions, 38 C.F.R. § 3.105(e), contains its own notice provisions and procedures (which will be discussed below in greater detail).

The Board notes that the Veteran was advised of the proposed reduction in the rating for his chronic fatigue syndrome by a July 2009 letter (with a copy of the July 2009 rating decision proposing the reduction attached).  The July 2009 rating decision proposed reducing the rating to 0 percent in part because the Veteran had failed to report for a VA examination scheduled to determine his continued entitlement to receive compensation for migraines at the 50 percent rating level and in part because VA treatment records showed improvement in his condition (i.e. a June 2007 record noting the Veteran reported migraines once a month, no treatment notes pertaining to migraines during calendar year 2008, and no current listing of medication for the treatment of migraines).  The Veteran subsequently reported for a VA examination in October 2009.  The October 2009 rating decision that implemented the reduction included consideration of the examination report prepared earlier that month, and implemented the reduction to 10 percent (not the 0 percent rating initially proposed) on the basis of the disability picture presented a the time of the examination as well as the aforementioned VA treatment records.  After the Veteran had opportunity to respond, an April 2010 statement of the case (SOC) readjudicated the matter.  

The Veteran's pertinent treatment records have been secured.  He presented testimony during his 2011 videoconference hearing.  He testified that his only migraine treatment is at the VA Medical Center in Spokane, Washington.  As discussed above, the RO arranged for a VA examination addressing this matter.  The Veteran alleges that the examination was inadequate as he reported to the examiner that he had two to three headaches a month if not more but because of the examiner's misunderstanding of his statements and/or what the Veteran described as the examiner's confrontational nature, the headache frequency was recorded as every six weeks and once a month.  However, the Board notes that the October 2009 examiner indicated she reviewed the record (and such review is reflected by references to notations therein).  Furthermore, her report addresses the Code 8100 criteria for rating the disease.  Therefore the Board finds that the October 2009 VA examination was adequate.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).

B. Legal Criteria, Factual Background, and Analysis

A February 1998 rating decision awarded the Veteran service connection for a headache disorder, rated 0 percent under Code 8199-8100.  A March 2002 rating decision increased the rating for the headache disorder to 10 percent.  A July 2004 rating decision again increased the rating to 50 percent, effective December 15, 2003, and recharacterized the disorder as migraine headache.  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) in 38 C.F.R. Part 4.  38 U.S.C.A. § 1155.

Under Code 8100, the maximum 50 percent rating is assigned when migraines are manifested by very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  A 30 percent rating is warranted where there are characteristic prostrating attacks occurring on an average once a month over the last several months.  A 10 percent rating is assigned when characteristic prostrating attacks average one in 2 months over the last several months, and a noncompensable rating is warranted when the attacks are less frequent.  38 C.F.R. § 4.124a.

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

"Staged" ratings are appropriate where the factual findings show distinct time periods when a service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Certain due process provisions apply where a reduction in the rating for a service-connected disability is considered warranted and the lower rating would result in a reduction or discontinuance of compensation payments currently being made:  A rating proposing the reduction must be prepared, setting forth all the material facts and reasons, and the Veteran must be notified of the contemplated action and furnished detailed reasons for the action. He must be provided 60 days to respond with evidence/argument why the reduction should not take place.  If additional evidence [i.e., contraindicating the reduction] is not received, final rating action [implementing the reduction] will be taken, and the award will be reduced effective the last day of the month in which a 60-day period from the date of notice to the Veteran of the final action [rating implementing the reduction] expires.  38 C.F.R. § 3.105(e) (2010).

Initially, as discussed above, the Board finds that the RO's processing of the reduction was substantially in compliance with the procedural requirements of 38 C.F.R. § 3.105(e) in reduction of the Veteran's disability evaluation.  The reduction was made prospectively following the rating decision proposing the reduction, also in accordance with 38 C.F.R. § 3.105(e).

Additionally, in cases where a rating has been in effect for five or more years, as here, though material improvement in the physical or mental condition is clearly reflected, the rating agency must make reasonably certain that the improvement will be maintained under the conditions of ordinary life and work.  38 C.F.R. § 3.344(a) (2010); Kitchens v. Brown, 7 Vet. App. 320, 324 (1995).

In considering the propriety of a reduction, the Board must focus on the evidence available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered in the context of evaluating whether the disability had demonstrated actual improvement.  Dofflemyer v. Derwinski, 2 Vet. App. 277, 281-82 (1992).  In order for a rating reduction to be sustained, it must be shown by a preponderance of the evidence that the reduction was warranted.  Sorakubo v. Principi, 16 Vet. App. 120 (2002).

In determining whether an improvement of symptoms is shown, particular consideration is given to VA treatment records and VA neurological examination in October 2009.

For the reduction to be upheld, it is necessary that the evidence show actual improvement in the disability.  As the Veteran's 50 percent rating was in effect for more than five years, the provisions of 38 C.F.R. § 3.344 are for application.  Examinations less full or complete than those on which payments were authorized or continued will not be used as a basis for reduction.  Ratings on account of diseases subject to temporary or episodic improvement which have been in effect for five years or more will not be reduced on any one examination, except in those instances where all the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated.  38 C.F.R. § 3.344.  Migraines are not included in the regulatory list of diseases subject to temporary or episodic improvement.

The VA examination on which the reduction was based must be shown to be as full and complete as the prior examination(s).  Then, the Board must make a specific finding that the Veteran's condition has actually improved, or that there has been "material improvement" that was "reasonably certain...(to) be maintained under the ordinary conditions of life."  See Brown v. Brown, 5 Vet. App. 413 (1993).

The examination before the October 2009 examination was conducted in 2004 and was the basis for the award of the 50 percent rating.  The Veteran reported headaches at the rate of two per month and requiring increased time off.  He also reported that medication was not controlling the headaches.

The Veteran did not report for the initial VA examination scheduled in this case on July 1, 2009, and he testified that it was because he did not receive notice of the examination.  The Board notes that the letter notifying the Veteran of the time and location of his VA examination is not of record; however, the Board presumes that the Veteran was properly notified of the scheduled examination.  See Kyhn v. Shinseki, 23 Vet. App. 335 (2010) (holding that the presumption of regularity applies to VA's procedures for scheduling and notifying veterans of VA examinations).

Regardless, the October 2009 VA examination was as full and complete as the 2004 examination.  The 2009 examiner specifically addressed the criteria for evaluating migraines, specifically, the frequency of the characteristic prostrating attacks, and noted that the Veteran reported one such attack per month or every six weeks.  [It is noted that at the videoconference hearing the Veteran disputed this notation, and testified that he reported having 2 to 3 prostrating attacks per month.]  The examiner stated that the migraines had no effect on the Veteran's daily activities except that they would incapacitate him once a month for several hours if he had medication.

In a July 2009 treatment record the Veteran reported 2 headaches that were severe enough that he needed to take Zomig in the past month.  In December 2009 the Veteran explained in a written statement that he has migraines on a weekly or bi-weekly basis and that he missed work due to migraines.  He also provided a list of headaches dated for the period from June 2009 to early December 2009 which showed an average of 3 headaches per month.  In October 2010 the Veteran reported that he continued to have headaches "several times a month."

Prior to the Veteran being notified that his disability rating for migraines would be reduced due to improvement in the condition, VA treatment records showed a very different migraine picture.  In December 2006 it was noted that migraines were "under very good control."  A June 2007 treatment record noted the Veteran reported migraine headaches "once every other month" and good relief with Zolmitriptan.  

From June 2007 until the notification of the proposed reduction over two years later in July 2009, the medical records contain no mention of headaches at all.  In December 2007, headache medications ceased to be listed among the Veteran's medications.  While the Veteran did not report for the scheduled examination on July 1, 2009, he did refill his headache medication prescription on that day and was issued 3 pills (he was to take one pill and then another pill if no relief within 2 hours).  On July 27, 2009, a letter was mailed to the Veteran notifying him of the proposed reduction and that the proposed reduction would take place unless further evidence was received.  On July 30, 2009, he reported a headache to VA medical staff, and he refilled his headache medication on August 4, 2009.  He refilled the medication on January 8, 2010, and April 7, 2010.  Thus, VA records show that the Veteran has been issued only 12 Zolmitriptan pills since July 1, 2009.  

The 50 percent rating requires very frequent migraines productive of severe economic inadaptability.  While the Veteran testified that he was unemployed in July 2011 and that he had worked for his last employer for the last five years and "missed a day to two days a week a month of work," the preponderance of the evidence shows that the Veteran was a successful salesman for many years, including during most of the appeal period.  A November 2009 VA treatment record notes that the Veteran worked in sales and reported "has always been #1 or #2 each month."  In December 2007 it was noted that the Veteran was "still working at Huntwood and doing well."  Thus, the Board finds that the Veteran's migraines show "material improvement" that was "reasonably certain. . . [to] be maintained under the ordinary conditions of life."  See Brown v. Brown, 5 Vet. App. 413 (1993).

The Veteran testified during his hearing that he attempted to call VA for medication refills and was told that his doctors were changing and implied that he had difficulty renewing prescriptions due to the process at the VAMC.

The analysis proceeds to consideration of whether or not the evidence regarding the manifestations of the disability supported a reduction from the 50 percent rating assigned.

The evidence that supports the reduction is: (1) VA treatment records prior to notification of the proposed reduction which indicate that the frequency of prostrating headaches was on the average of one every two months, and that they were well-controlled by medication; (2) the VA prescription records which show that the Veteran rarely refilled his prescription for his migraine medication prior to notification of the proposed reduction, and in fact let it lapse; (3) the lack of severe economic inadaptability due to his migraines; and (4) the 2009 VA examination report which indicates frequency of prostrating headaches once every six weeks (although it also indicates frequency of once per month).  

The evidence against the reduction is the statements, actions, and testimony of the Veteran made since he was notified of the proposed reduction in July 2009.  The Board has considered the statements of the Veteran, that throughout the period in question he has had prostrating headaches more than once a month.  

Assuming that the appellant is competent to report symptoms of migraines because this requires only personal knowledge as it comes to him through his senses, the Board finds that his statements are not credible.  Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995) ("Credibility can be genuinely evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, official plausibility of the testimony, and the consistency of the witness' testimony"). 

This is so because the accounts of the Veteran are self-serving.  See Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration the Veteran's statements, it may consider whether self-interest may be a factor in making such statements).  Obviously, it is in the Veteran's own interest to claim that his prostrating attacks are more frequent/severe as his compensation is based on the frequency/severity of these attacks.

Further, a review of the record found contemporaneous evidence that the Veteran has problems with consistency as to statements he provides about his medical history.  Several VA records dated in 2004 specifically note that he repeatedly denied head trauma when medical histories were obtained regarding his seizure disorder.  However, since he filed a claim of service connection for a seizure disorder in 2008, he has repeatedly asserted (to the contrary) that he sustained head trauma (no less than three times) in service.  

Given that the Veteran's report that he has headaches several times each month is self-serving and given that the medical records document that he is prone to compensation-driven inconsistencies in the medical history he provides, the Board finds his assertions with respect to the frequency of prostrating headaches, made since the proposed reduction, are not credible.

The Board has considered whether the reduction to 10 percent was proper, i.e., whether the intermediate 30 percent compensable rating may have been warranted.  As discussed above, the probative evidence generated during the period prior to the proposed reduction, including VA treatment and prescription records and the Veteran's statements, reflects that he was experiencing prostrating migraines less than once a month (once every two months).  This probative and persuasive evidence indicates that a 10 percent rating is warranted, and that the criteria for a 30 percent rating, which require migraines once a month, were not met.  Thus, the preponderance of the evidence is against a finding that the Veteran's migraine disability more nearly approximates the criteria for a 30 percent schedular rating.

The Board also finds that referral of this matter for consideration of an extraschedular rating is not warranted.  There is no medical evidence of any manifestations of, functional impairment due to, migraines not encompassed by the schedular criteria, and those criteria are not inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).

The Board finds persuasive probative value in the evidence developed prior to the proposal to reduce his benefits, including VA treatment records, VA prescription records, and statements made by the Veteran.  Thus, the preponderance of the evidence shows that the reduction is warranted.  The Board has considered the benefit of the doubt doctrine; as the preponderance of the evidence is against the Veteran's claim, that doctrine does not apply.


ORDER

The appeal challenging the reduction of the Veteran's rating for a migraine disorder from 50 percent to 10 percent and seeking restoration of such rating (or an intermediate rating) is denied.


REMAND

With respect to the seizure disorder claim, further development is necessary.  First, clarity is required as to whether the Veteran currently has a seizure disorder.  In February 2002 he first reported garbled speech and numbness in the hands associated with his headaches.  In February 2003 he reported the onset of confusion and slurring of speech while conversing with his son.  A March 2003 neurological consultation, including an EEG, was normal.  In September 2003 the Veteran reported recurring spells consisting of dizziness with confusion, the inability to carry on a conversation, and a "clammy" feeling.  They usually resolved after a few minutes with a residual tiredness.  An EEG in November 2003 was interpreted as an abnormal study due to repetitive left temporal slowing during hyperventilation.  A third EEG later that month was also normal.  Clinical correlation was advised and neuroimaging was recommended.

Records show the Veteran was started on medication (Tegretol) in approximately April 2004.  Workup for his reported spells continued in August 2004, and several physicians reported in their notes that the Veteran denied head trauma.  In August 2004 he was hospitalized for 5 days to assess his spells.  His medication was tapered down before the hospitalization, and he was sleep deprived with photic stimulation.  A standard awake EEG revealed normal patterns and epileptiform patterns were not seen.  He then underwent continuous EEG video monitor studies for the duration of the hospitalization, but he had no events.

The Veteran has continued to receive treatment from a VA neurologist, including medication for seizures.  In August 2009, he first reported that he experienced head trauma in service, indicating that he: (1) was struck on the head by a loaded ruck sack, leaving a small scuff and large lump on his head, during a turbulent flight; (2) the hood of his Humvee blew shut, hitting his head, while he was under the hood checking fluids; and (3) the center pole of a large tent hit him in the head while he was setting up the tent.  He testified that there would be no record in his service treatment records (STRs), and there is no record of treatment for head trauma or seizures in the STRs. 

Based on the information above, a medical examination and opinion which addresses whether the Veteran has a seizure disorder, and, if so, whether it is related to service or a service-connected disability is necessary.  Current VA treatment records should also be obtained.

Accordingly, the case is REMANDED for the following action:

1. Obtain for the record complete copies of updated (from April 2010 to the present) clinical records of all treatment the Veteran has received for his claimed seizure disorder at the Spokane, Washington, VAMC.

2. Thereafter, arrange for the Veteran to be examined by a neurologist to determine whether he has a seizure disorder.  The Veteran's claims file (to include this remand) must be reviewed by the examiner in conjunction with the examination.  Any indicated tests or studies should be completed.  Based on examination of the Veteran and review of his claims file, the examiner should provide an opinion responding to the following:

(a) Does the Veteran have a seizure disorder?  Please explain the reasoning for your opinion.

(b) If the answer to (a) is affirmative (i.e., if the Veteran has a seizure disorder), what is the most likely etiology for such disability?  Specifically, is it:

i. at least as likely as not (a 50 percent or better probability) that such disability is related to service or some in-service event? Or
ii. at least as likely as not (a 50 percent or better probability) that such disability is related to service-connected migraines?

(c) If the answer to (b)(i) is affirmative (i.e., the seizure disorder is related to service or an in-service event), identify with specificity the source of the seizure disorder.

The examiner must explain the rationale for all opinions.

3. The RO should then re-adjudicate the claim.  If it remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


